Citation Nr: 1401501	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-24 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for service-connected epididymitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), that continued a noncompensable rating for his service-connected epididymitis.

In the June 2011 statement of the case, the RO noted that new treatment records show that the Veteran has been diagnosed with prostate cancer.  As it has been established that the Veteran served in Vietnam and prostate cancer is considered a presumptive condition for veterans who served in the Republic of Vietnam, the RO advised the Veteran that he could file a claim for service connection for prostate cancer.  The Veteran's representative mentioned this in a July 2013 informal hearing presentation; however, it is unclear if the Veteran wishes to pursue this claim.  Accordingly, this matter is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's service-connected epididymitis has not required long-term drug therapy, hospitalization, or intermittent intensive management; urinary symptoms, including frequency, dribbling, urgency, etc. are unrelated to epididymitis; there is no history of renal dysfunction.


CONCLUSION OF LAW
 
The criteria for the assignment of a compensable rating for service-connected epididymitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.        §§ 3.321, 4.115a, 4.115b, Diagnostic Code (Code) 7599-7525.



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in April 2009 and May 2011.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

The Veteran seeks a compensable rating for service-connected epididymitis.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.      § 1155; 38 C.F.R. Part 4.
 
When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.    38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.
 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990);         38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's service-connected epididymitis is rated as noncompensable pursuant to Code 7599-7525.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms.  38 C.F.R.        § 4.27.  As neither the Veteran's predominant objective findings of urinary/bladder symptoms are assigned a specific number, code 7599 is applied to allow for rating the disability with other genitourinal disabilities.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Code 7599 refers to general genitourinary ratings while the more specific Code 7525 refers to chronic epididymo-orchitis.
 
Code 7525 provides that chronic epididymo-orchitis be rated according to the criteria for urinary tract infections.  Under 38 C.F.R. § 4.115a urinary tract infections are rating at 10 percent when the condition requires long- term drug therapy, one to two hospitalizations per year and/or intermittent intensive management.  A rating of 30 percent is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R.          § 4.115a.  If there is poor renal function, then the condition should be rated as renal dysfunction. When the ratings schedule does not explicitly provide a noncompensable rating, a zero percent evaluation may be assigned when a Veteran's symptomatology does not meet the requirements for a compensable evaluation.  38 C.F.R. § 4.31.

On April 2009 VA genitourinary examination, the examiner noted that the Veteran was last evaluated in Compensation and Pension for his service-connected epididymitis in 2002, and since then he has continued to be seen periodically by the Urology Clinic.  The examiner further noted that the Veteran is being followed for prostatic hypertrophy with symptoms of prostatism to include frequency, urgency, and nocturia.  On physical examination, the examiner noted that the Veteran's testes are of normal size, spermatic cords are normal, and that clinic prostate exams and prostate specific antigens (PSAs) have been normal.  The examiner stated that the superior pole of the left epididymis is mildly enlarged compared to the right related to his old infections.  The impression was epididymitis without recent recurrence and "not responsible for veteran's current symptomatology," and benign prostatic hypertrophy and irritable bladder accountable for his current urinary symptomatology, "not related to active military service and unrelated to in service epididymitis."  The examiner stated that his condition does not affect his activities of daily living.  

The Veteran and his wife submitted statements in October 2010.  The Veteran reported being attacked by mortar fire, and stated that when he ran to his bunker for safety, he felt pain in his groin, which he states was the beginning of his urinary problems.  He stated that he has to wear adult diapers and has experienced urgency.  The Veteran's wife indicated that her husband experiences "urinal drip", which interferes with his sleep, sex life, and daily living.  She stated that he wears under pads all the time and his pants still get urine on them and smell bad.  She also stated that her husband has to spend "countless hours sitting on the toilet because he keeps leaking."  

A February 2011 VA treatment record noted that the Veteran reported difficulty with starting his stream and that he had noticed a darker urinary color.  In March 2011, the Veteran reported a history of benign prostatic hypertrophy (BPH) symptoms, and stated that he is presently experiencing feelings of incomplete emptying and dribbling.  He denied frequency or nocturia.  

In April 2011, the Veteran was seen for a urological consultation because of an abnormal prostration and an elevation of PSA.  The physician noted that the Veteran usually voids every two to three hours, and that while he had some urinary dribbling at age 21, this has abated.  The physician noted that the Veteran takes medication to control his urgency.  The impression was BPH, elevation of PSA, and abnormal digital rectal examination.

On May 2011 VA genitourinary examination, the examiner noted that there had been no change in his symptoms since the Veteran was last evaluated in April 2009.  The examiner noted no history of any renal dysfunction, a history of an irritable bladder and an enlarged prostate, and that he recently underwent a prostate biopsy.  The Veteran reported that he seldom has hesitancy, and that his stream seems to be okay, although some urgency.  The examiner noted some post void dribbling when he was in his early 20s that resolved until the early 2000s.  The examiner noted that the Veteran wears absorbent undergarments, which he has been using for 11 to 12 years.  Additionally, the examiner indicated that the Veteran had a urinary tract infection in 2002, but that otherwise, there have been no chronic or persistent infections.  Further, the examiner noted that the Veteran had urinary retention in 2002 and had to have a Foley placed, and that he also had cystoscopy and urodynamic studies which proved the enlarged prostate and bladder irritability.  Other than the biopsy and cystoscopy, the examiner stated that there have been no surgeries on the urinary tract.  The examiner indicated that there have been no hospitalizations for urinary tract disease, and that the Veteran's condition does not affect his being able to function as a Baptist minister, nor does it affect his activities of daily living.  

A physical examination revealed normal male external genitalia, both testes present without signs of atrophy, and no tenderness of the epididymis.  The examiner noted that the left epididymis is slightly larger than the right, but very minimal difference was noted.  The examiner also noted no inguinal adenopathy.  Acute epididymitis, with no chronic residual, and BPH with irritable bladder which accounts for the Veteran's lower urinary tract symptoms, including the post void dribbling, were diagnosed.

A May 2011 VA treatment record noted that the Veteran has significant lower urinary tract symptoms, troublesome dribbling, and indicated that he had been wearing diapers for the past 12 years.

A June 2011 addendum opinion was provided regarding the Veteran's diagnosis of BPH with irritable bladder.  The examiner explained that BPH is a common condition affecting one out of every two men after the age of 50 and is a primary medical condition and not the result of any injury or infection.  The examiner further stated that the irritable bladder symptoms are most likely the result of the BPH, and that it is less likely than not that the Veteran's BPH with irritable bladder is related to his in-service infections or possible trauma.

A VA treatment record dated in June 2011 notes the Veteran was "newly diagnosed" with low risk prostate cancer.  The Veteran reported some mild discomfort with urination (ongoing for many years), ongoing urgency with urination, frequency of urination during the day and nocturia about one time per night.  He denied any incomplete emptying, but reported some post-void leakage for which he wears a pad.  The Veteran also denied incontinence of the bladder or bowel, in addition to hematuria and hematochezia.  

A review of the record reveals that a compensable rating is not warranted under Code 7525 for the Veteran's service-connected epididymitis.  The preponderance of the evidence is against a finding that the service-connected epididymitis has required long-term drug therapy, hospitalizations and/or intermittent intensive management at any time during the appeal.  Significantly, on April 2009 and May 2011 VA examinations, the examiners attributed all the Veteran's urinary symptomatology, including frequency, urgency, nocturia, and dribbling, to nonservice-connected disorders, including BPH and irritable bladder.  The examiners further opined that BPH and irritable bladder were unrelated to the service-connected epididymitis or service, including in-service infections or possible trauma.  The May 2011 examiner also specifically stated that there have been no hospitalizations for urinary tract disease and no history of any renal dysfunction.  

Regarding the Veteran's urinary symptomatology and his urological treatment, the Board finds that such symptomatology, including lower urinary tract symptoms, post void dribbling, frequency, urgency, and nocturia, has been attributed to his diagnosis of BPH with irritable bladder, and further, that his urological treatment has been centered on this symptomatology and the problems (including cancer) related to his prostate.  See April 2009 and May 2011 VA examination reports; see also June 2011 addendum opinion.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for a compensable rating for service-connected epididymitis under Code 7525.  The Board has also considered other Diagnostic Codes, including those based on renal dysfunction, voiding dysfunction, urinary frequency, and obstructed voiding.  

A compensable (30 percent) rating based on renal dysfunction requires albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  Here, there is no evidence, nor does the Veteran contend, that he suffers from renal dysfunction.  Notably, on May 2011 VA examination, the examiner indicated no history of renal dysfunction. 

With regard to voiding dysfunction, urinary frequency, and obstructed voiding, the Board also finds that a compensable rating under such is not warranted.  A compensable (20 percent) rating is warranted for a voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A compensable (10 percent) rating is warranted for urinary frequency for daytime voiding interval between two and three hours, or; awakening to void two times per night.  For obstructed voiding, a compensable rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  

Here, the Board acknowledges that the Veteran wears absorbent materials/adult diapers, and that on April 2011 VA examination, the examiner noted that the Veteran voids every two to three hours.  The Board further acknowledges the Veteran's reported voiding symptomatology; however, as noted above, two different VA examiners determined that the Veteran's irritable bladder symptoms, including dribbling, urgency, frequency, etc. are attributed to his diagnosis of BPH with irritable bladder, and not to his epididymitis.  The Board finds their opinions highly probative, as they were based on a physical examination of the Veteran, a review of the record, and contain citation to the factual record.  Further, there are no opinions to the contrary.  

The Board has also considered the lay statements that the Veteran's urinary symptomatology is due to his service-connected epididymitis.  He is competent to report symptoms like dribbling, urgency, frequency, and nocturia because they are observable:  they require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent, as a layperson, to attribute such symptoms to a specific etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is so because such a determination addresses internal urological processes that are not capable of lay observation.  Medical expertise is necessary for such interpretation.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to the etiology of his urological complaints.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating urological conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

Accordingly, the Board finds that a preponderance of the evidence does not support a compensable rating for epididymitis, including as due to a voiding dysfunction or urinary frequency.  Although he suffers from many urinary symptoms, including lower urinary tract symptoms, urgency, nocturia, frequency, etc., such symptoms have been attributed to nonservice-connected diagnoses and not to his epididymitis.  Accordingly, the preponderance of the evidence is against the claim of entitlement to a compensable rating for service-connected epididymitis; there is no doubt to be resolved; and the assignment of a compensable rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently receiving a noncompensable rating for epididymitis.  The rating criteria (specifically the criteria under Code 7525 and under 38 C.F.R. § 4.115a) describe the Veteran's symptomatology in that they address his genitourinary complaints.  However, on April 2009 and May 2011 VA examination reports and in the June 2011 addendum opinion, two separate VA examiners determined that such complaints were not related to the Veteran's service-connected epididymitis, but to a separate diagnosis (which is not service-connected).  The preponderance of the evidence is against a finding of residual, compensable disability due to epididymitis at any point during the appeal.  The schedular criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

The Board notes that the record reveals that the RO granted service connection for PTSD and assigned a 100 percent rating, effective November 25, 1999.  Therefore, the issue of entitlement to total disability based upon individual unemployability (TDIU) is moot.  For these reasons, consideration of a TDIU rating is not warranted.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).


ORDER

A compensable rating for service-connected epididymitis is denied.




____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


